Citation Nr: 0027725	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel







REMAND

The veteran had active military service from December 1950 to 
January 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) from an April 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

Briefly, the record reflects that the veteran, on his VA Form 
9 dated in June 1999, marked the box on the form indicating 
that he desired a travel Board hearing.  He also wrote on the 
form that he requested a video conference hearing.  The 
record reflects that the veteran was initially scheduled for 
a Board hearing in September 1999, but that this hearing was 
canceled by the RO after the veteran also requested a hearing 
before a hearing officer at the RO.  

The RO thereafter informed the veteran in April 2000 that he 
was scheduled to attend a Board video conference hearing in 
May 2000.  The veteran was advised, however, that to accept 
the hearing, he was required to sign and return an attached 
form waiving his right to an in person hearing before a 
traveling member of the Board.  He was further advised that 
failure to sign and return the referenced form would result 
in the cancellation of his scheduled video conference 
hearing.  In that event, he would be scheduled for a hearing 
before a traveling member of the Board.

The record reflects that no communication was thereafter 
received from the veteran, and that he failed to report for 
his scheduled May 2000 video conference hearing. 

Accordingly, as there is no indication that the veteran has 
waived his right to a hearing before a traveling member of 
the Board, this case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for 
a Board hearing at the RO.



Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO. 



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


